ORDER
PER CURIAM
Nathaniel Mitchell (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
We affirmed Movant’s conviction for criminal possession of a weapon, Section 571.020.1(4) RSMo 1994, and driving while revoked, Section 302.321 RSMo Supp.1995. State v. Mitchell, 996 S.W.2d 717 (Mo.App. E.D.1999). After a jury trial, the trial court sentenced Movant, as a prior and persistent offender, to concurrent terms of seven years imprisonment for criminal possession of a weapon, and one year imprisonment for driving while revoked. After the mandate was issued in his direct appeal, Movant filed a motion for post-conviction relief. This appeal follows the denial of that motion.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).